IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. WR-85,976-02


                      IN RE RODERICK NIKITA HENDERSON, Relator


                    ON APPLICATION FOR A WRIT OF MANDAMUS
                  CAUSE NO. 855649B IN THE 174TH DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                               ORDER

        Relator has filed a motion for leave to file an application for a writ of mandamus pursuant

to the original jurisdiction of this Court. In it, Relator contends that he filed an application for a writ

of habeas corpus in the 174th District Court of Harris County and that his application has not been

timely forwarded to this Court as mandated by Texas Rule of Appellate Procedure 73.4(b)(5).

        Respondent, the District Clerk of Harris County, is ordered to file a response, which may be

made by submitting the record on such habeas corpus application, submitting proof of the date of

receipt by the State showing 180 days has not yet elapsed, or stating that Relator has not filed an

application for a writ of habeas corpus in Harris County. This application for leave to file a writ of

mandamus shall be held in abeyance until Respondent has submitted the appropriate response. Such
                                                                        2

response shall be submitted within 30 days of the date of this order.



Filed: November 22, 2017
Do not publish